DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 07/12/2018, have been considered.

Drawings
The drawings filed on 07/12/2018 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 1-7 include several lead lines, figures, and numerals that appear pixelated and/or are otherwise not clear.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method of creating a longitudinal section comprising: (a): a step of setting an arbitrary longitudinal section creation line by sequentially designating a plurality of interval designation points on an X-Y plane of three-dimensional point group data (X, Y, Z); (b): a step of projecting a Z point surveyed between a start point and an end point of a certain interval among a plurality of intervals defined by the interval designation points, onto a vertical virtual plane including the longitudinal section creation line, corresponding to (X, Y) coordinates of the longitudinal section creation line; and (c): a step of performing the step (b) for all of the intervals.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, the steps of “setting an arbitrary longitudinal section creation line…,” and “performing the step of projecting a Z point surveyed between a start point and an end point of a certain interval among a plurality of intervals for all of the intervals…,” are treated as belonging to the mental process grouping.  The step of “projecting a Z point surveyed between a start point and an end point of a certain interval among a plurality of intervals defined by the interval designation points, onto a vertical virtual plane including the longitudinal section creation line…” is treated by the Examiner as belonging to mathematical concepts grouping.
Similar limitations comprise the abstract ideas of Claims 3 and 5.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: an arbitrary longitudinal section creation line, a plurality of interval designation points on an X-Y plane of three-dimensional point group data (X, Y, Z), a Z point, and a plurality of intervals; and
In Claim 3: a survey data processing device, a longitudinal section, an arbitrary longitudinal section creation line, a plurality of interval designation points on an X-Y plane of three-dimensional point group data (X, Y, Z), a Z point, and an interval; and
In Claim 5: a survey system, surveying equipment including at least any one of a point group measuring device, a ground traveling body, and a flying body, three-dimensional point group data (X, Y, Z), a terrain or a structure, a survey data processing device, a longitudinal section, an arbitrary longitudinal section creation line, a plurality of interval designation points on an X-Y plane of three-dimensional point group data (X, Y, Z), a Z point, and an interval.
The above additional elements/steps in the claim(s) are not meaningful limitations and only generally link the use of the judicial exception to a particular technological environment or field of use such as creating a longitudinal section.  The step of “performing the step of projecting a Z point surveyed between a start point and an end point of a certain interval among a plurality of intervals for all of the intervals” only adds an insignificant extra-solution activity to the judicial exception, where creating a longitudinal section comprises both generic hardware and generic software components are generally recited and is not qualified as a particular machine.  
The recited system and method are generic computer elements that are not meaningful limitations because they are generally recited and are not qualified as particular machines.  In this invention, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools” (Electric Power Group).
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Next, under the Step 2B, Prong Two, we consider whether the claims are an inventive concept or amount to significantly more than the judicial exception.  In this step, we evaluate whether the claim recites additional elements to determine whether they amount to an inventive concept which requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.
The above claims comprise the following additional elements:
In Claim 1: an arbitrary longitudinal section creation line, a plurality of interval designation points on an X-Y plane of three-dimensional point group data (X, Y, Z), a Z point, and a plurality of intervals; and
In Claim 3: a survey data processing device, a longitudinal section, an arbitrary longitudinal section creation line, a plurality of interval designation points on an X-Y plane of three-dimensional point group data (X, Y, Z), a Z point, and an interval; and
In Claim 5: a survey system, surveying equipment including at least any one of a point group measuring device, a ground traveling body, and a flying body, three-dimensional point group data (X, Y, Z), a terrain or a structure, a survey data processing device, a longitudinal section, an arbitrary longitudinal section creation line, a plurality of interval designation points on an X-Y plane of three-dimensional point group data (X, Y, Z), a Z point, and an interval.
Claim 1, as well as claims 3 and 5, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The elements recited in the claim(s) comprise generic/conventional data gathering and data processing and computer/computing components, as taught by the prior art of record U.S. Patent Publication 2016/0203604 A1, to Gupta et al., and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  The limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Claim 1, as well as claims 3 and 5, as a whole does/do not confine the claim to a particular useful application, and does/do not amount to significantly more than the abstract idea itself.  Therefore, claim 1, as well as claims 3 and 5, is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2 and 4 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta (U.S. Patent Publication 2016/0203604 A1).
Regarding claim 1, Gupta teaches a method of creating a longitudinal section (Gupta: Abstract, [“…a seed point is searched for initializing the process of landmark detection.”]) comprising:
(a): a step of setting an arbitrary longitudinal section creation line by sequentially designating a plurality of interval designation points on an X-Y plane of three-dimensional point group data (X, Y, Z) (Gupta: FIGS. 1-4; ¶96 [“First geometrical contour is selected by traversing XY-plane in Z-axis direction from mid of the VOL The deepest point on the contour is identified as right R3 point, peak point in decreasing Y-axis direction is identified as right Coronoid point and peak point in increasing Y-axis direction is identified as right Condylion point.”]; ¶61-73 pg. 3, {Table 1, Region-2.});
(b): a step of projecting a Z point surveyed between a start point and an end point of a certain interval among a plurality of intervals defined by the interval designation points, onto a vertical virtual plane including the longitudinal section creation line, corresponding to (X, Y) coordinates of the longitudinal section creation line (Gupta: FIG. 2; ¶87 [“…three-dimensional contours are detected by tracing anatomical structure of VOL Contours are detected by traversing of VOI either one or in combination of Sagittal, Coronal and Axial plane in the direction of X-axis, Y-axis and Z-axis respectively. Prominent point detection on a plane and boundary point detection on a plane are other methods for detecting contours in VOL.”]; FIGS. 1-4; ¶61-73, ¶96 {Table 1, Region-2.} {See above.}); and
(c): a step of performing the step (b) for all of the intervals (Gupta: FIG. 4; ¶90-91 [“…Obtained landmarks are stored in program variable and can be used as a reference point for further detection of landmarks. Detected landmarks can be used as a Reference Point for input of stage 210 for further detection of landmarks in next iteration. Similarly, the same process as described earlier is processed for further detection of remaining landmarks. This process is in a loop till all the desired landmarks are detected…Additionally plurality of Reference Points can be used to define one VOL.”]).
Regarding claim 3, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta; in view of Takachi (Japanese Patent Publication JP 2006003280 A – A USPTO Global Dossier machine translation, generated 01/11/2021, is provided with this Action).
Regarding claim 2, Gupta teaches all the limitations of the parent claim 1 as shown above.  Gupta further discloses developing a plurality of the virtual planes on the same plane (Gupta: FIG. 4; ¶87 [“…At step 204, all slices are stacked and developed into a three-dimensional matrix.”]; ¶87 {See above.}).
However, Gupta is silent as to explicitly disclosing a displaying the plurality of the virtual planes. 
Takachi, in a similar field of endeavor discloses a photographing device capable of efficiently creating a 3D model relating to an object by collecting an image of an object photographed on the air or on the ground (Takachi: Abstract).  Therein, Takachi discloses displaying a plurality of the virtual planes (Takachi: FIG. 14; ¶48 [“…an explanatory diagram illustrating an example of 3 d [sic] modeling of an aerial photograph. The 3 d [sic] model analysis procedure is as follows. First, in the model forming section 210, a reference point measured by an automatic tracking type surveying instrument is inserted to perform a positioning, and a polyline measurement of an edge portion of a building as an object is performed…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of displaying a plurality of the virtual planes on the same plane, disclosed by Takachi into Gupta, with the motivation and expected benefit of enabling the display of a two-dimensional longitudinal section.  This method for improving Gupta was within the ordinary ability of one of ordinary skill in the art based on the teachings of Takachi.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Gupta and Takachi to obtain the invention as specified in claim 2.
Regarding claim 4, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 5 Gupta teaches a processing device (Gupta: FIG. ; ¶93 [“Various processes and/or components illustrated in the figures may be implemented as software and/or firmware on a processor, ASIC/FPGA, or dedicated hardware, which can include logic circuitry.”]) that creates a longitudinal section in which, onto a vertical virtual plane including an arbitrary longitudinal section creation line defined from a plurality of interval designation points sequentially designated on an X-Y plane of three-dimensional point group data (X, Y, Z) surveyed with the surveying equipment, a Z point surveyed between a start point and an end point of a certain interval is projected corresponding to (X, Y) coordinates of the longitudinal section creation line (Gupta: FIGS. 1-4; ¶61-73, ¶87, ¶90-91, ¶96 {Table 1, Regions-1-3.} {See above.}).
Takachi discloses surveying equipment including a flying body that survey three-dimensional point group data (Takachi: FIG. 8; ¶396 [“…the photographing work in the equipment constituted in this way. FIG. 8 is a flow chart illustrating the measurement of a 3 d model by images taken on the air and on the ground. First, aerial photography is performed (S 301). 0. For an aerial photographic image, various kinds of images may be used, such as an aerial photograph (e.g., provided by the National Institute of Electronics, Japan), a helicopter, an airship, a balloon, or the like, or an image data captured using a paraglider with an engine or the like.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing surveying equipment including a flying body, disclosed by Takachi into Gupta, with the motivation and expected benefit of gathering appropriate data for creating a longitudinal section in which, onto a vertical virtual plane including an arbitrary longitudinal section creation line defined from a plurality of interval designation points sequentially designated on an X-Y plane of three-dimensional point group data (X, Y, Z) surveyed with the surveying equipment.  This method for improving Gupta was within the ordinary ability of one of ordinary skill in the art based on the teachings of Takachi.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Gupta and Takachi to obtain the invention as specified in claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2014/0204204 A1, to Sumiyoshi et al., is directed to an image processing apparatus configured to take an image of an area including an object on which an image is projected and to acquire image data, a distance measuring unit configured to calculate distance data relevant to a distance between the object and the imaging unit based on the image data, a plane estimating unit configured to estimate a plane corresponding to the object based on the distance data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864